1
2
3                                   UNITED STATES DISTRICT COURT

4                                 EASTERN DISTRICT OF CALIFORNIA

5
6
     IN RE:                                          )   1:19-mc-00063-SAB
7                                                    )
                                                     )
8                                                    )   ORDER REGARDING PLAINTIFF’S
     SHIKEB SADDOZAI,                                    FILINGS ON NOVEMBER 14, 2019
                                                     )
9                                                    )   [ECF Nos. 7, 8]
10                                                   )
                                                     )
11                                                   )
                                                     )
12
13          On August 5, 2019, the Court received a notice from the Mr. Saddozai requesting access to the
14   electronic case filing system at the California Correctional Institution (“CCI”) in Tehachapi. After
15   receiving a response from the Office of the Attorney General, the Court denied the request to be
16   exempt on August 26, 2019, because the evidence established that Mr. Saddozai had not complied
17   with the requirement to request to electronically file his complaint with this Court. (ECF No. 4.)
18          On November 4, 2019, Plaintiff filed motion for the court to order the prison to cease and
19   desist. (ECF No. 5.) On November 7,2 019, the Court denied Plaintiff’s motion finding there was no
20   basis for court intervention. Plaintiff was advised that the action is closed and no further filings would
21   be entertained.
22          On November 14, 2019, Plaintiff filed another motion and declaration to be exempt from the
23   electronic filing requirement claiming that he is being denied access. (ECF Nos. 7, 8.)
24          Plaintiff is advised the e-filing system was designed and implemented to benefit inmates who
25   file under the program. E-filing is faster and cheaper than filing via the U.S. Postal Service. You pay
26   no copy charges or postage fees when you e-file, and the original documents are returned to the
27   inmate. The e-filing process is initiated by the inmate submitting his case filings to the CDCR staff in
28   the inmate’s housing unit or law library. CDCR staff will scan and arrange for scanning your
                                                         1
1    documents. CDCR staff will then return the originals to the Plaintiff with a designated stamp that

2    indicates the documents were scanned and emailed for filing complete with a date, page number and

3    initials of the person scanning. Upon receipt of the initial filing, the Court opens a case, assigns a case

4    number and generates initial case opening documents. The Court emails back the prisoner new case

5    numbers, which are then delivered to the inmate by CDCR staff. This turnaround not only saves costs

6    to Plaintiffs but also results in quicker receipt of filing and initial documents as the process is not

7    completed through the United States mail. After the filing of the initial complaint and the return of the

8    new case documents, all further filings and correspondence with the court proceed as normal and by

9    the U.S. Postal Service mail.

10            As stated in the Court’s August 26, 2019, order, “[b]ased on the evidence before the Court, Mr.

11   Saddozai has not complied with the requirement to request to electronically file his complaint with the

12   Court,” and there is no basis for Court intervention. However, if Mr. Saddozai wishes to file his civil

13   rights complaint through the United States Postal Service, the Court will allow him to do so, subject to

14   all applicable fees which includes the cost for making photocopies and postage.

15
16   IT IS SO ORDERED.

17   Dated:     November 15, 2019
18                                                       UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                           2
